1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 6, 30, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  There is no antecedent basis in the claims for the phrase “the modification” at claim 6, part (ii), line 1.  Note that the “at least one modification” terminology was removed from the independent claim in the amendment filed April 7, 2022.  There is no antecedent basis in the claims for the phrase “the reference protein” at claim 30, line 3. The antecedent basis in the claims for the phrase “the one or more modifications” at claim 39, part (i), line 2 is unclear.  Modifications of the at least one further hemoglobin chain subunit are not mentioned in claim 39, part (i) or in claim 33; and the “at least one modification” terminology has been deleted from independent claim 1.  For analogous reasons, the antecedent basis in the claims for the phrase “the one or more modifications” at claim 39, part (ii), line 2, and part (iii), line 2, is unclear. 
4.	Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Independent claim 1 requires conjugation of the polymeric moiety to at least one recombinant modified hemoglobin chain subunit.  The only two possible states for the recombinant modified hemoglobin chain subunit are an oxygenated state and a deoxygenated state.  Dependent claim 6, part (x), recites that the modification allows conjugation so that the recombinant modified hemoglobin chain subunit is in an oxygenated and/or deoxygenated state, i.e. the only two possible states for the recombinant modified hemoglobin chain subunit.  Accordingly, the limitation of claim 6, part (x), is necessarily satisfied by the conjugation limitation of the independent claim.  Because each of claim 6, parts (i) through (xi), are recited in the alternative, claim 6 is identical in scope with the independent claim, and claim 6 is therefore an improper dependent claim.
5.	Claims 1-3, 6, 17, 20, 23, 26, 30, 32, 33-35, and 39 are rejected under 35 U.S.C. 103 as being obvious over Anderson et al (U.S. Patent No. 6,184,356).  Anderson et al teach multimeric hemoglobins in which two hemoglobin tetramers are crosslinked.  Crosslinking occurs through cysteine residues introduced on the surface of an alpha chain, such as at ala19.  Anderson et al also teach that it is desirable to eliminate the cysteine at beta 93 so that it can’t participate in the crosslinking reaction.  The beta cys93 residue can be replaced with ser, ala, or thr.  Strict control over the degree of polymerization and a uniform product are taught by Anderson et al to be desirable.  The hemoglobins are produced recombinantly.  The multimeric hemoglobins have the benefit of prolonged in vivo half-life and increased oncotic pressure, and can be used in blood substitutes.  See, e.g., the Abstract; column 4, lines 5-9; column 8, lines 5-12 and 30-36; column 9, lines 13-25 and 32-51; column 10, lines 56-59; column 17, lines 3-38; column 18, line 66 - column 19, line 5; column 33, line 38 - column 34, line 63; and claim 1.  Anderson et al do not teach a multimeric hemoglobin in which an alpha chain comprises an ala19cys substitution and in which cys83 in the beta chains is replaced.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a multimeric hemoglobin according to Anderson et al in which an alpha chain comprises an ala19cys substitution and in which the cys83 in the beta chains is replaced, e.g., with ala, because each of these modifications is taught by Anderson et al, and because including the cys83 substitutions with the ala19cys substitutions would have been expected to have the benefit of preventing unintended crosslinking involving the cys83 residues otherwise present in the beta chains.  In the multimeric hemoglobins suggested by Anderson et al, one of the alpha chains comprising the ala19cys substitution corresponds to the at least one recombinant modified hemoglobin chain subunit of instant claim 1, step (b); and the tetramer which is crosslinked to the ala19cys residue corresponds to the polymeric moiety of instant claim 1, step (a).  Note that the instant specification exemplifies polypeptides and proteins as species of polymers.  See page 18, 
lines 6-8.
	With respect to instant claims 2 and 3, because Anderson et al teach modifying hemoglobin at sites remote from the oxygen and heme binding sites, the multimeric hemoglobins suggested by Anderson et al would have been expected to have a substantially unaltered or improved property selected from at least one oxygen binding property and a rate of oxidation and/or reduction of a heme molecule.  Further, because the multimeric hemoglobins suggested by Anderson et al have an increased molecular weight and in vivo half-life, the stability of the multimeric hemoglobins would have been expected to be substantially unaltered or improved in comparison to hemoglobin alpha chain comprising an ala19cys substitution.
With respect to instant claim 6, part (i) merely recites an intended use, i.e. how the stability of the conjugate is to be measured.  An intended use limitation does not impart patentability to a product claim where the product is otherwise anticipated by the prior art. The multimeric hemoglobins suggested by Anderson et al also meet the limitations of at least parts (iii), (iv), (v), (vi), (vii), (viii), (ix), and (x) in claim 6.
With respect to instant claim 23 and claim 39, part (v), because Anderson et al suggest the modification of only a single amino acid residue in the alpha chain of hemoglobin, the modified alpha chain will have at least 80% sequence identity with Inventors’ SEQ ID NO:5.  Further, because Anderson et al suggest the modification of only a single amino acid residue in the beta chain of hemoglobin, the modified beta chain will have at least 80% sequence identity with Inventors’ SEQ ID NO:8.
With respect to instant claim 26, Anderson et al suggest forming a multimer from two hemoglobin tetramers, each of which comprises an ala19cys substitution.  The substituted hemoglobin is a non-naturally occurring polymeric moiety as is recited in claim 26, part (i).
The multimeric hemoglobins suggested by Anderson et al meet the requirements of instant claim 30, part (i).  The identity of a reference protein does not affect the structure of the conjugate which is actually being claimed.
6.	Claims 21, 50, 54, 55, and 61 are rejected under 35 U.S.C. 103 as being obvious over Anderson et al (U.S. Patent No. 6,184,356) as applied against claims 1-3, 6, 17, 20, 23, 26, 30, 32, 33-35, and 39 above, and further in view of the WO Patent Application 2009/004309.  Anderson et al teach multimeric hemoglobin for use in blood substitutes, but do not teach further modification of each hemoglobin tetramer, such as to decrease NO reactivity or by cross-linking.  The WO Patent Application ‘309 teaches modified hemoglobins wherein the hemoglobins can be modified in order to reduce NO binding, can be cross-linked, and can be conjugated to a protecting group which can be a polyalkylene oxide such as PEG.  The modified hemoglobins of the WO Patent Application ‘309 are used as blood substitutes, optionally in combination with an ascorbate reductant, and can be used to treat ischemia and hypoxia.  See, e.g., page 7, lines 19-22; page 10, lines 11-15; page 11, lines 8-11 and 17-21; page 13, lines 10-25; page 15, lines 10-11; and claims 1, 2, 9, 11, 13, and 15.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the multimeric hemoglobins of Anderson et al in order to reduce NO binding or by cross-linking, because the WO Patent Application ‘309 teaches that these types of modifications are known for analogous hemoglobins which are used for the same purposes as Anderson et al, and because it is routine in the hemoglobin art to apply known modifications to different hemoglobins with only the expected gain of function.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include ascorbate in the polymeric hemoglobin-containing blood substitutes suggested by Anderson et al because the WO Patent Application ‘309 teaches that it is known in the hemoglobin and blood substitute arts to include ascorbate as an anti-oxidant, and because it is routine in the hemoglobin and blood substitute arts to include known excipients with only the expected gain of function.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the polymeric hemoglobin-containing blood substitutes suggested by Anderson et al to treat ischemia or hypoxia, because Anderson et al do not limit the therapeutic uses for its polymeric hemoglobin-containing blood substitutes; because the WO Patent Application ‘309 teaches that it is known to use hemoglobin-based blood substitutes to treat ischemia and hypoxia; and because it is routine in the hemoglobin and blood substitute arts to use modified hemoglobins for the same therapeutic purposes that other modified hemoglobins are used.
7.	Applicant's arguments filed April 7, 2022 have been fully considered but they are not persuasive.
	Applicant does not appear to have responded to the rejection of claim 30 under 35 U.S.C. 112(b), or to the rejection of claim 6 under 35 U.S.C. 112(d) due to the limitation of part (x) (formerly part (xi)).
	The amendments to the claims filed April 7, 2022 overcome the prior art rejections set forth in sections 11-17 of the Office action mailed January 7, 2022.
	If the claims were to be limited to require the at least one polymeric moiety to be selected from those recited in instant claim 26, parts (ii), (iii), or (iv), or claim 30, part(i), such claims would distinguish over Anderson et al (U.S. Patent No. 6,184,356).  Crosslinking of the alpha chain ala19cys residue to a tetrameric hemoglobin does not render obvious crosslinking at the same location to one of the polymers specified above. 
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
May 4, 2022